Citation Nr: 0729725	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-17 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the decedent's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The decedent had recognized guerrilla service from November 
1942 to June 1945, and additional active service in June 
1945.  The decedent died in December 1947.  The appellant is 
the decedent's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the appellant's motion to advance her 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2007).

The appellant's claim was previously before the Board, and 
was remanded in October 2006.  It is now properly before the 
Board at this time.


FINDINGS OF FACT

1.  In an August 1952 rating decision, the RO denied service 
connection for the cause of the decedent's death.  The 
appellant was notified of this decision that same month and 
did not initiate an appeal.  Until the present time, that was 
the last final rating decision, regarding the appellant, 
which denied the claim for service connection for cause of 
death.

2.  The evidence added to the record since the August 1952 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence submitted since the August 1952 rating decision 
wherein the RO denied service connection for the cause of the 
decedent's death is not new and material; thus, the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  




The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
appellant after the initial adjudication of her claim.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.




In January 2007, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The January 2007 letter informed the appellant 
that VA would assist her in obtaining evidence necessary to 
support her claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was advised that it was her 
responsibility to send new and material evidence showing her 
husband's death was related to military service, or to 
provide a properly executed release so that VA could request 
the records for her.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The appellant was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the January 2007 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, a 
June 2007 SSOC provided her with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  In 
addition, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 



Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  She was provided with such notice in 
January 2007.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).




New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claim of entitlement to service connection 
for the cause of the decedent's death was denied via an 
August 1952 rating decision.  The appellant did not file a 
timely notice of disagreement to initiate an appeal.  Thus, 
the August 1952 rating decision was final.

The evidence of record at the time of the August 1952 rating 
decision included some Philippine Army records.  A June 1945 
examination report shows the decedent had a friction rub, on 
the left side of lung, and dry pleurisy.  The examiner 
certified that the decedent was physically disqualified for 
service.  No reason was given.

An undated record of the decedent's Philippine service shows 
he made no claim of any wounds or illness during his service.

A February 1947 private treatment record shows the decedent 
complained of abdominal pain and was diagnosed with chronic 
nephritis and peripheral neuritis.

A death certificate received in August 1949 indicates the 
decedent died of tuberculosis, and there was no medical 
attendance.

In May 1952, the RO conducted a field examination.  The field 
examiner deposed two fellow soldiers of the decedent.  They 
indicated that in June 1945, the decedent was very thin and 
had an ulcer.  He complained of stomach pains.  He also had 
swollen knees and walked with a cane.  He coughed at times.  
The only sickness the decedent complained of was in his 
stomach.


An additional deposition was taken of the person whose name 
was noted on his death certificate as having provided the 
tuberculosis diagnosis.  This man indicated that he based 
this conclusion on having seen the decedent once in 1946 or 
1947 and having observed that his symptoms were consistent 
with tuberculosis.  He stated he was not the person that 
wrote the diagnosis on the death certificate.

The decedent's father indicated that the decedent had 
appeared thinner when he returned from service.  He had 
complained of pains in his stomach and weak knees.  Only 
during the two weeks prior to his death had the decedent 
complained of shortness of breath or pain in his chest.  One 
of his relatives had reported the death.

The appellant was also deposed, and said she believed the 
decedent died of chest and stomach pains.

In the August 1952 denial, the RO indicated that evidence 
showed the cause of the decedent's death was reported by a 
layman, who was unavailable for questioning.  The decision 
noted that the decedent had not been attended to by a 
physician at the time of his death.  The RO concluded that 
the record did not support a diagnosis of tuberculosis.  Nor 
was there evidence of diagnosis of a chronic disease within 
one year after the decedent's discharge from his Philippine 
service.

Evidence submitted following the August 1952 RO decision 
includes an August 2006 affidavit.  Two men indicate they 
knew the decedent and met him on May 15, 1946.  The decedent 
told them that he suffered from dizziness, severe cough, 
chest and back pains, and fatigue.  He was later found to 
have pulmonary tuberculosis, which he incurred in the line of 
duty.  The decedent indicated he was treated by several 
doctors before he died in December 1947.  The affiants 
indicated that tuberculosis was the main cause of his death 
and began during service.


Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the decedent's death.  While the August 2006 affidavit is 
new, in that it was not of record at the time of the previous 
decision, it is not material because it does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim.  In this regard, this affidavit does not demonstrate 
that the decedent died of a disease associated with his 
military service.

Specifically, while the Board notes the affiants' statement, 
we also must note that neither one has been shown to have the 
requisite medical knowledge to provide a diagnosis as to the 
decedent's disorder in 1946.  In addition, this statement 
contradicts evidence that was obtained contemporaneously with 
the decedent's death and military service, showing no 
diagnoses or defects during active duty and testimony 
indicating that the decedent did not seek the help of 
physicians before his death and only demonstrated symptoms 
such as cough and chest pain in the three weeks prior to his 
death in December 1947.

With regard to the assertions of the appellant and the 
affiants that the decedent's death is related to his military 
service, we certainly respect their right to offer their 
opinions, but none of them is deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  We 
recognize that laypersons may be competent to aver or testify 
as to the occurrence of lay-observable events or the presence 
of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. 
July 3, 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
tuberculosis is a complex disorder which requires specialized 
training for a diagnosis which can be related to service, and 
is therefore not susceptible of lay diagnosis.  

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for the cause of the decedent's death.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, the Board determines that no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for cause of death is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


